Citation Nr: 0741001	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In May 2004, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in December 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The veteran does not have any current residual of an in-
service head trauma. 


CONCLUSION OF LAW

Head trauma residuals were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of 
head trauma.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and his representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in September 2001, prior to its initial adjudication 
of the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession in the pre-decision letter, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
veteran was subsequently notified, by letter dated in June 
2004, after initial adjudication, that he should submit all 
pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the residuals of head trauma.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and reports of service entrance 
and separation examinations and pertinent post-service 
medical records have been obtained.  Efforts were made by the 
RO to obtain the veteran's complete service treatment and 
hospitalization records.  The RO received certification from 
the National Personnel Records Center (NPRC) that there were 
no additional records pertaining to this veteran.  It is not 
clear whether any records were destroyed in 1973 fire at the 
NPRC; however, it would appear that at least the 
hospitalization records noted on the discharge examination 
were destroyed.  In light of the absence of a portion of the 
service treatment records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not a determining factor in this 
claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The report of examination for discharge in October 1946 shows 
that the veteran was treated for a skull injury in January 
1946.  However, service treatment records do not show that 
the veteran was found to have any chronic residuals.  
Neurological findings were normal on clinical evaluation at 
discharge.  Moreover, it was the stated opinion of the 
examiner that the injury would not result in any disability.  

Although the post-service medical evidence of record shows 
that the veteran currently has a physiologic tremor, this was 
related to non-service-connected lung disease by a VA 
examiner in May 2005.  That examiner also noted that the 
veteran had no complaint of headaches or difficulty thinking, 
and he stated his opinion, based on examination of the 
veteran and review of the record, that the veteran does not 
have any significant sequelae of head trauma.  A private CT 
scan dated in March 2000 was interpreted by the May 2005 
examiner as normal.

In essence, the evidence of current head trauma residuals is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged current disability since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted above, it appears that some of the veteran's service 
treatment records are not of record and are presumed 
destroyed.  However, in light of the normal findings on the 
service separation examination, and the examiner's opinion 
that the veteran should not suffer any chronic disability 
from his service injuries, the Board finds that the absence 
of those records is not significant.  The veteran's account 
of being injured in service is accepted.  However, the 
evidence clearly indicates that the veteran had no residual 
of his head injury at separation, and that he does not have 
any current residual.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of head 
trauma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


